                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION
_____________________________________________________________________

BUILDING TRADES UNITED PENSION
TRUST FUND and SCOTT REDMAN
(in his capacity as Trustee),


PLUMBERS LOCAL 75 HEALTH FUND,
PLUMBERS LOCAL 75 EDUCATON FUND,
and PLUMBERS LOCAL 75 MARKET
EXPANSION FUND,

                           Plaintiffs,

      v.                                                      Case No.   19-cv-343

AZTEC PLUMBING, LLC.,

                      Defendant.
_____________________________________________________________________

                              COMPLAINT
_____________________________________________________________________

      NOW COME the plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Christopher J. Ahrens and Philip E. Thompson, and as and for a cause of action against

the defendants, allege and show to the Court the following:

                               Jurisdiction and Venue

      1.      Jurisdiction of this Court upon defendant Aztec Plumbing, L.L.C.

(hereinafter “Aztec Plumbing”) is founded upon section 502 of the Employee Retirement

Income Security Act of 1974 (“ERISA”) (29 U.S.C. § 1132), and section 301(a) of the

Labor Management Relations Act of 1947 (hereinafter “LMRA”), as amended (29 U.S.C.

§ 185(a)), in that the plaintiffs are aggrieved by the defendant’s violation of certain

collective bargaining agreements, trust plans and trust agreements, and defendant’s




           Case 2:19-cv-00343-WED Filed 03/07/19 Page 1 of 8 Document 1
continued refusal to submit contributions in accordance with the terms of those plans and

agreements, thereby violating the provisions of ERISA, the Multi-Employer Pension Plan

Amendments Act (“MPPAA”), the terms and provisions of the employee benefit plans,

section 301 of the LMRA and the common law of the State of Wisconsin.

       2.      Venue lies in this Court under ERISA § 502(c)(2) (29 U.S.C. § 1132(e)(2))

in that defendant’s principle place of business is located in Milwaukee County, Wisconsin.

                                           Parties

       3.      Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA §§ 3(2), (3) and (37), 502 and 515, as amended by the

MPPAA (codified as amended at 29 U.S.C. §§ 1002(2), (3) and (37), 1132 and 1145),

and brings this action on behalf of the trustees, participants and beneficiaries of said plan.

Said plan maintains offices at 500 Elm Grove Road, Elm Grove, Wisconsin 53122.

       4.      Plaintiff Scott Redman is a Trustee and a fiduciary of the Building Trades

United Pension Trust Fund, as well as a participant and beneficiary within the meaning of

ERISA (29 U.S.C. § 1002, et seq.) and as such has standing to be a plaintiff in this action

and to seek the remedies prayed for.        Scott Redman maintains an office at 11175

Parkland Avenue, Milwaukee, Wisconsin, 53224.

       5.      Plaintiffs Plumbers Local 75 Health Fund, Plumbers Local 75 Market

Recovery Fund, Plumbers Local 75 Education Training Fund are employee benefit plans

within the meaning of ERISA §§ 3(1), (2), (3) and (37), 502 and 515, as amended by the

MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3) and (37), 1132 and 1145),

and bring this action on behalf of the trustees, participants and beneficiaries of said plans.

Said plans maintain offices at 11175 West Parkland Avenue, Milwaukee, Wisconsin

                                             -2-



            Case 2:19-cv-00343-WED Filed 03/07/19 Page 2 of 8 Document 1
53224.

       6.      Plaintiff Steven Breitlow is a Trustee and fiduciary of the Plumbers Local 75

Health Fund as well as a participant and beneficiary within the meaning of ERISA (29

U.S.C. §1002, et seq.) and as such has standing to be a plaintiff in this action and to seek

the remedies prayed for. Steven Breitlow maintains offices at 11175 West Parkland

Avenue, Milwaukee, Wisconsin 53224.

       7.      Plaintiff Plumbers Union Local 75 (herein after “Union”) is a labor

organization within the meaning of ERISA (29 U.S.C. § 158 et seq.) and brings this action

on behalf of participants and members of the organization for whom it collects working

dues. Said labor organization maintains offices at 11175 Parkland Avenue Milwaukee,

Wisconsin 53224.

       8.      Aztec Plumbing, Inc. is a domestic corporation, engaged in business, with

principal offices located at 7025 South 20th Street, Oak Creek, Wisconsin, 53154. Its

registered agent for service of process is Hugo Uribe, care of MEI, Inc., 2778 South 35th

Street, Suite 203, Milwaukee, Wisconsin 53215.

                                           Facts

       9.      Aztec Plumbing is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA §§ 3(5), (11), (12) and (14) (29 U.S.C.

§§ 1002(5), (11), (12) and (14)) and the LMRA (29 U.S.C. § 151, et seq.).

       10.     For all times relevant, Aztec Plumbing, LLC was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (hereinafter

“Labor Agreements”) between itself and Plumbers Union Local No. 75 (hereinafter the

“Plumbers Union”).

                                             -3-



            Case 2:19-cv-00343-WED Filed 03/07/19 Page 3 of 8 Document 1
       11.     The Plumbers Union represents, for purposes of collective bargaining,

certain Aztec Plumbing employees and employees of other employers in industries

affecting interstate commerce within the meaning of LMRA §§ 2(5), 9(a) and 301(a) (29

U.S.C. § 151, et seq.).

       12.     The Labor Agreements described herein contain provisions whereby Aztec

Plumbing, LLC agreed to make timely payments to the plaintiffs' trust funds for each

employee covered by said Labor Agreements.

       13.     By execution of said Labor Agreements, Aztec Plumbing, LLC adopted the

trust agreements and amendments thereof which establish and govern the plaintiffs and

are necessary for their administration, and designated as its representatives on the board

of trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, and thereby ratifying all actions already taken or to be taken within the scope

of their authority.

       14.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations

heretofore and hereafter adopted by the trustees of said trust funds, Aztec Plumbing, LLC

has agreed as follows:

               a.     to file monthly reports and make timely and prompt contributions to

                      the plaintiffs for each employee covered by the aforementioned

                      Labor Agreements;

               b.     to designate, and accept as its representatives, the trustees named

                      in the declaration of trust and their successors;

                                             -4-



          Case 2:19-cv-00343-WED Filed 03/07/19 Page 4 of 8 Document 1
              c.     to adopt and abide by all of the rules and regulations adopted by the

                     trustees of the plaintiffs pursuant to the trust agreements;

              d.     to adopt and abide by all of the actions of the trustees in

                     administering the plaintiffs in accordance with the trust agreements

                     and the rules so adopted;

              e.     to pay, in addition to all of the contributions which are due and owing,

                     liquidated damages and interest relative to delinquent contributions;

                     and

              f.     to pay, in addition to delinquent contributions, interest and liquidated

                     damages, actual attorney fees, audit fees, court costs and service

                     fees, should legal action be necessary to obtain delinquent

                     contributions, interest and liquidated damages.

       15.    Aztec Plumbing, LLC has failed to perform its obligations pursuant to the

terms and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the plaintiffs as

                     required by the Labor Agreements and trust agreements for all of

                     Aztec Plumbing’s ’s covered employees; and

              b.     failing to accurately report employee work status to the plaintiffs.

       16.    ERISA § 502(g)(2), as amended by the MPPAA provides:

              (2)     In any action under this title by a fiduciary for or on behalf
              of a plan to enforce section 515 in which a judgment in favor of
              the plan is awarded, the court shall award the plan --

              (A)    the unpaid contributions,

                                              -5-



         Case 2:19-cv-00343-WED Filed 03/07/19 Page 5 of 8 Document 1
             (B)       interest on the unpaid contributions,

             (C)       an amount equal to the greater of --
                       (i)  interest on the unpaid contributions, or

                       (ii)   liquidated damages provided for under the plan in an amount
                              not in excess of 20 percent (or such higher percentage as may
                              be permitted under Federal of State law) of the amount
                              determined by the court under subparagraph (A),

             (D)       reasonable attorney's fees and costs of this action, to be paid by the
                       defendant, and

             (E)       such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section 6621
of the Internal Revenue Code of 1954.

      17.    ERISA § 515 provides:

             Every employer who is obligated to make contributions to a
             multiemployer plan under the terms of the plan or under the terms
             of a collectively bargained agreement shall, to the extent not
             inconsistent with law, make such contributions in accordance with
             the terms and conditions of such plan or agreement.

      18.    Despite demands that Aztec Plumbing, LLC perform its statutory and

contractual obligations, the plaintiff Funds have ascertained that said defendant has

wholly failed, neglected, omitted and refused to make those payments. As a result, Aztec

Plumbing, LLC is indebted to the plaintiff Funds for the audit periods January 1, 2017

through March 31, 2018 and April 1, 2018 through April 1, 2018 through September 30,

2018, as well as for subsequent unaudited months during the period of October 1, 2018

through the present.


                   Claim One - Against Defendant Aztec Plumbing, LLC.
            Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132, 1145)


                                              -6-



         Case 2:19-cv-00343-WED Filed 03/07/19 Page 6 of 8 Document 1
      19.     As and for a first claim for relief against Aztec Plumbing, LLC, plaintiffs

reallege each and every allegation contained in paragraphs 1 through 18 above and

incorporate the same as though fully set forth herein word-for-word.

      20.     Due demand has been made by the Funds upon Aztec Plumbing for

payment of all sums due and owing, but said defendant has refused to pay them, or any

part thereof, and all amounts remain due and owing.

      21.     Because, as the Funds are informed and believe, Aztec Plumbing, LLC. has

not made timely and prompt contributions on behalf of all covered employees, the corpus

of each of the Funds’ trust funds is reduced, the Funds’ income is reduced, and their

ability to pay benefits to qualified participants and beneficiaries is curtailed.

Consequently, ERISA and the Funds’ employee benefit plans have been violated, and

the Funds are entitled to all of the remedies provided by ERISA.

      22.     Because Aztec Plumbing, LLC. has failed to make timely and prompt

contributions, some of the Funds’ beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.           These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said defendant is not mandatorily compelled to

comply with the Labor Agreement and enjoined from further breaches.

      WHEREFORE, the Funds demand the following relief:

      1.      Judgment on behalf of the Funds and against Aztec Plumbing, LLC:

              A.    For unpaid contributions, interest and liquidated damages owed to

                    the Funds for the audit periods of January 1, 2017 through March 31,

                    2018 and April 1, 2018 through April 1, 2018 through September 30,

                                           -7-



           Case 2:19-cv-00343-WED Filed 03/07/19 Page 7 of 8 Document 1
               2018, as well as for subsequent unaudited months during the period

               of October 1, 2018 through the present.

        B.     Actual attorney fees and the costs of this action.

2.      For such other, further or different relief as the Court deems just and proper.

Dated this 7th day of March, 2019.

                                    /s/ Philip E. Thompson
                                    Philip E. Thompson (SBN: 1099139)
                                    Christopher J. Ahrens (SBN: 1043237)
                                    THE PREVIANT LAW FIRM, S.C.
                                    310 W. Wisconsin Avenue – Suite 100MW
                                    Milwaukee, WI 53203
                                    414-271-4500 (Telephone)
                                    414-271-6308 (Fax)
                                    Email: pet@previant.com

                                    Attorneys for Plaintiffs




                                      -8-



     Case 2:19-cv-00343-WED Filed 03/07/19 Page 8 of 8 Document 1
